            Case 3:20-cv-00713-SB     Document 24      Filed 09/21/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




JOHN PHILIP STIRLING,                                      Case No. 3:20-cv-00713-SB

                      Plaintiff,                           ORDER


       v.

CHINA, et al.,

                      Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [20] on August 14,

2020, in which she recommends the Court dismiss Plaintiff’s complaint [1] without leave to

amend, and deny as moot Plaintiff’s Motion for Default Judgment [9] and Motion for

Reconsideration [14]. Plaintiff timely filed objections to the Findings and Recommendation. The

matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b).



1 - ORDER
         Case 3:20-cv-00713-SB         Document 24       Filed 09/21/20    Page 2 of 2




       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Beckerman’s Findings and Recommendation [20].

Accordingly, Plaintiff’s complaint [1] is DISMISSED without leave to amend, and Plaintiff’s

Motion for Default Judgment [9] and Motion for Reconsideration [14] are DENIED AS MOOT.

       IT IS SO ORDERED.



       DATED: _______________________________________________________.
                       September 21, 2020




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
